DETAILED ACTION
The office action is a response to an application filed on  July 19,  2021, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11 14-16, 19 and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zee et al. (Zee teaches) (US 20190045351 A1).

Regarding claim 1 Zee teaches,   A communication method, comprising:
sending (transmits the selected PLMN-ID for the visited network), by a first access-network node (RAN node 12) to a network node (core network node 20), a first message comprising a first network slice identifier corresponding to a network slice in a first network slice set, wherein the network slice is accessed by a terminal device (retrieve a slice ID for a network slice supporting the wireless device ) to the first access-network node (Zee; [0176] The RAN node 12 transmits the selected PLMN-ID for the visited network, the H-slice ID and the H-PLMN ID to the lookup DB 130, in order to retrieve a slice ID for a network slice supporting the wireless device 10 in the selected visited network) (See fig. 13), wherein, the network node is a first core-network node or a second access- network node to be accessed by the terminal device(UE 10), and wherein the first core-network node and the first access-network node are comprised in a first communications system (communication between the RAN node 12 and the core network node 20,) (Zee; [0166] The database may be located in a V-PLMN domain, since the responsibility for this database may be at the operator managing the V-PLMN, ... [0190]...establishing communication between the RAN node 12 and the core network node 19, 20, to a core network node 19, 20.) (See fig. 13),; and 
receiving, by the first access-network node from the network node (core network node 20 may transmit an attach response message ... via the RAN node 12), a first response message comprising a second network slice identifier corresponding to a network slice in a second network slice set (message comprises an indication of the second network slice) ([0180] The RAN node 12 receives a result from the DB 130 comprising the selected PLMN-ID indicating the selected visited network and a slice ID indicating the network slice in the visited network supporting the wireless device 10 ... [0186] The core network node 20 may transmit an attach response message to the wireless device 10 via the RAN node 12, which message comprises an indication of the second network slice supporting the wireless device 10) (See fig. 13), wherein
 the second network slice set comprises a set of network slices determined by the network node based on a status of a network slice supported by the second access-network node and the first network slice identifier (Zee; [0200] ... The retrieving may further comprise receiving an identification of the second network slice capable of supporting the wireless device 10 in the second network, based on the first network identity) and wherein
{or 
the second network slice set comprises a set of network slices determined by a second core-network node based on a status of a network slice supported by the second access-network node and the first network slice identifier corresponding to the network slice in the first network slice set,
(Examiner did not consider the above limitation, because of the or }
the second core-network node and the second access-network node are comprised in a second communications system (Zee; [0210] ... The first and the second network each comprise partitioned sets of functionalities, which sets of functionalities each belong to a network slice of the network. The sets of functionalities are separated from each other).

Regarding claim 6 Zee teaches,   A communication method, comprising:
 receiving,  by a network node (transmits the selected PLMN-ID for the visited network), by a first access-network node (RAN node 12) a first message comprising a first network slice identifier corresponding to a network slice in a first network slice set, wherein the network slice is accessed by a terminal device (retrieve a slice ID for a network slice supporting the wireless device 10) to the first access-network node (Zee; [0176] The RAN node 12 transmits the selected PLMN-ID for the visited network, the H-slice ID and the H-PLMN ID to the lookup DB 130, in order to retrieve a slice ID for a network slice supporting the wireless device 10 in the selected visited network) (See fig. 13), wherein, the network node is a first core-network node or a second access- network node (the core network node 20) to be accessed by the terminal device, and wherein the first core-network node and the first access-network node are comprised in a first communications system (communication between the RAN node 12 and the core network node 20) (Zee; [0166] The database may be located in a V-PLMN domain, since the responsibility for this database may be at the operator managing the V-PLMN, ... [0190]...establishing communication between the RAN node 12 and the core network node 19, 20, to a core network node 19, 20.) (See fig. 13),; and 
sending, by  the network node to the  first access-network node from (core network node 20 may transmit an attach response message ... via the RAN node 12), a first response message comprising a second network slice identifier corresponding to a network slice in a second network slice set (message comprises an indication of the second network slice) ([0180] The RAN node 12 receives a result from the DB 130 comprising the selected PLMN-ID indicating the selected visited network and a slice ID indicating the network slice in the visited network supporting the wireless device 10 ... [0186] The core network node 20 may transmit an attach response message to the wireless device 10 via the RAN node 12, which message comprises an indication of the second network slice supporting the wireless device 10) (See fig. 13), wherein
 the second network slice set comprises a set of network slices determined by the network node based on a status of a network slice supported by the second access-network node and the first network slice identifier (Zee; [0200] ... The retrieving may further comprise receiving an identification of the second network slice capable of supporting the wireless device 10 in the second network, based on the first network identity) and wherein
{or 
the second network slice set comprises a set of network slices determined by a second core-network node based on a status of a network slice supported by the second access-network node and the first network slice identifier corresponding to the network slice in the first network slice set,
(Examiner did not consider the above limitation, because of the or }
the second core-network node and the second access-network node are comprised in a second communications system (Zee; [0210] ... The first and the second network each comprise partitioned sets of functionalities, which sets of functionalities each belong to a network slice of the network. The sets of functionalities are separated from each other).

Regarding claim 11 Zee teaches,   An apparatus, comprising: at least one processor, and a memory storing instructions for execution by the at least one processor to perform operations comprising;
sending (transmits the selected PLMN-ID for the visited network), to a network node (the core network node 20), a first message comprising a first network slice identifier corresponding to a network slice in a first network slice set, wherein the network slice is accessed by a terminal device (retrieve a slice ID for a network slice supporting the wireless device) to the first access-network node (Zee; [0176] The RAN node 12 transmits the selected PLMN-ID for the visited network, the H-slice ID and the H-PLMN ID to the lookup DB 130, in order to retrieve a slice ID for a network slice supporting the wireless device 10 in the selected visited network) (See fig. 13), wherein, the network node is a first core-network node or a second access- network node to be accessed by the terminal device (the core network node 20), and wherein the first core-network node and the first access-network node are comprised in a first communications system (communication between the RAN node 12 and the core network node 20,) (Zee; [0166] The database may be located in a V-PLMN domain, since the responsibility for this database may be at the operator managing the V-PLMN, ... [0190]...establishing communication between the RAN node 12 and the core network node 19, 20, to a core network node 19, 20.) (See fig. 13),; and 
receiving, from the network node (core network node 20 may transmit an attach response message ... via the RAN node 12), a first response message comprising a second network slice identifier corresponding to a network slice in a second network slice set (message comprises an indication of the second network slice) ([0180] The RAN node 12 receives a result from the DB 130 comprising the selected PLMN-ID indicating the selected visited network and a slice ID indicating the network slice in the visited network supporting the wireless device 10 ... [0186] The core network node 20 may transmit an attach response message to the wireless device 10 via the RAN node 12, which message comprises an indication of the second network slice supporting the wireless device 10) (See fig. 13), wherein
 the second network slice set comprises a set of network slices determined by the network node based on a status of a network slice supported by the second access-network node and the first network slice identifier (Zee; [0200] ... The retrieving may further comprise receiving an identification of the second network slice capable of supporting the wireless device 10 in the second network, based on the first network identity) and wherein
{or 
the second network slice set comprises a set of network slices determined by a second core-network node based on a status of a network slice supported by the second access-network node and the first network slice identifier corresponding to the network slice in the first network slice set,
(Examiner did not consider the above limitation, because of the or }
the second core-network node and the second access-network node are comprised in a second communications system (Zee; [0210] ... The first and the second network each comprise partitioned sets of functionalities, which sets of functionalities each belong to a network slice of the network. The sets of functionalities are separated from each other).

Regarding claim 16 Zee teaches,   An apparatus, comprising: at least one processor, and a memory storing instructions for execution by the at least one processor to perform operations comprising;
 receiving,  by a network node (transmits the selected PLMN-ID for the visited network), by a first access-network node (RAN node 12) a first message comprising a first network slice identifier corresponding to a network slice in a first network slice set, wherein the network slice is accessed by a terminal device (retrieve a slice ID for a network slice supporting the wireless device 10) to the first access-network node (Zee; [0176] The RAN node 12 transmits the selected PLMN-ID for the visited network, the H-slice ID and the H-PLMN ID to the lookup DB 130, in order to retrieve a slice ID for a network slice supporting the wireless device 10 in the selected visited network) (See fig. 13), wherein, the network node is a first core-network node or a second access- network node to be accessed by the terminal device (the core network node 20), and wherein the first core-network node and the first access-network node are comprised in a first communications system (communication between the RAN node 12 and the core network node 20) (Zee; [0166] The database may be located in a V-PLMN domain, since the responsibility for this database may be at the operator managing the V-PLMN, ... [0190]...establishing communication between the RAN node 12 and the core network node 19, 20, to a core network node 19, 20.) (See fig. 13),; and 
sending, by  the network node to the  first access-network node from (core network node 20 may transmit an attach response message ... via the RAN node 12), a first response message comprising a second network slice identifier corresponding to a network slice in a second network slice set (message comprises an indication of the second network slice) ([0180] The RAN node 12 receives a result from the DB 130 comprising the selected PLMN-ID indicating the selected visited network and a slice ID indicating the network slice in the visited network supporting the wireless device 10 ... [0186] The core network node 20 may transmit an attach response message to the wireless device 10 via the RAN node 12, which message comprises an indication of the second network slice supporting the wireless device 10) (See fig. 13), wherein
 the second network slice set comprises a set of network slices determined by the network node based on a status of a network slice supported by the second access-network node and the first network slice identifier (Zee; [0200] ... The retrieving may further comprise receiving an identification of the second network slice capable of supporting the wireless device 10 in the second network, based on the first network identity) and wherein
{or 
the second network slice set comprises a set of network slices determined by a second core-network node based on a status of a network slice supported by the second access-network node and the first network slice identifier corresponding to the network slice in the first network slice set,
(Examiner did not consider the above limitation, because of the or }
the second core-network node and the second access-network node are comprised in a second communications system (Zee; [0210] ... The first and the second network each comprise partitioned sets of functionalities, which sets of functionalities each belong to a network slice of the network. The sets of functionalities are separated from each other).

Regarding claim 4, 9, 14  and 19 Zee teaches, The claims 1, 6, 11, and 16 
sending, by the first access-network node, a first request message to the network node, wherein the first request message requests to obtain information about a network slice supported by the network node (Zee; [0157] The RAN node 12 initiates a S1 setup procedure by transmitting a S1 SETUP REQUEST message, with a list of TACs with corresponding Broadcast PLMN (B-PLMN) lists as parameters, for each of the SCTP connections, which correspond to a core network node instance.); and
receiving, by the first access-network node, a first request response message from the network node, wherein the first request response message comprises the information about the network slice supported by the network node (Zee; [0158] Action 1206 [0159] The core network node 19, 20 transmits a response to the RAN node 12 with a S1 SETUP RESPONSE message comprising a list of serving networks (S-PLMNs), which may be indicated with PLMN-IDs, a list of Served MME Group IDs, and a list of Served MME Codes (MMEC) indicating the served core network nodes, as parameters) (See fig. 12).

Regarding claim 5, 10, 15, and 20 Zee teaches, The claims 4,9, 14 and 19 
Zee teaches, wherein the first request message comprises information about a network slice supported by the first access-network node (Zee; [0140] ... request message comprises information about a network slice supported by the first access-network node).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2, 3  7, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zee in view of  Djordjevic et al. (Djordjevic hereafter)(US 20190159119 A1).

Regarding claim 2, 7, 12 and 17 Zee teaches, The claims 1, 6, 11, and 16
Zee fails to explicitly teach, wherein the second network slice set is determined by the first core-network node or the second core-network node, wherein the first response message further comprises a first non-access stratum (NAS) message, wherein the first NAS message comprises the second network slice identifier, and wherein the first NAS message instructs the terminal device to initiate a network slice reselection process
However, in the same field of endeavor Djordjevic teaches, wherein the second network slice set is determined by the first core-network node or the second core-network node, wherein the first response message further comprises a first non-access stratum (NAS) message, wherein the first NAS message comprises the second network slice identifier, and wherein the first NAS message instructs the terminal device to initiate a network slice reselection process (Djordjevic; [0086] ... The network node, i.e. the entity controlling the non access stratum signaling ... get from the HSS the supported
slice IDs and the APNs in step S62.... in step S67 an attach response is transmitted to the mobile entity including the supported  slices and the supported APNs...[0090] ... architectural view of an entity which controls the non-access stratum signaling of the mobile entity in the core network. )(See Fig. 6).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Zee to include the above recited limitations as taught by Djordjevic in order to inform the UE about the relationship between the access point and the slice (Djordjevic; [0085]).

Regarding claim 3 and 13 Zee- Djordjevic teaches, The claims 2, and 12,
Zee fails to explicitly teach,  sending, by the first access-network node, a second message to the terminal device, wherein the second message comprises the first NAS message
However, in the same field of endeavor Djordjevic teaches, sending, by the first access-network node, a second message to the terminal device, wherein the second message comprises the first NAS message (Djordjevic; [0100] ... the mobile entity may attach to a default slice of the network. Furthermore, the mobile entity may search for a mobile communications network which supports the desired relationship between slice and access point. [0101] As far as the entity in the core network is concerned controlling the non-access stratum signaling, this entity receives the request message from the mobile entity... an attach response message is transmitted to the mobile entity. This attach response message includes a network slice identifier for the mobile entity determined based on at least one of subscriber data for the mobile entity and capabilities of the mobile entity).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Zee to include the above recited limitations as taught by Djordjevic in order to inform the UE about the relationship between the access point and the slice (Djordjevic; [0085]).

Claims 8 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Zee- Djordjevic in view of NPL: Selection RAN Part Network slice during UE mobility (NPL hereafter)(R3- 170065) (IDS provided).

Regarding claim 8 and 18 Zee- Djordjevic teaches, The claims 7 and 17, wherein the network node is the second access-network node, the first core-network node and the second core-network node are a same core-network node, and the method further comprises:
Zee- Djordjevic fails to explicitly teach, sending, by the network node, a fourth message to the first core-network node, wherein the fourth message comprises the first network slice identifier
receiving, by the network node, a fourth response message sent by the first core- network node, wherein the fourth response message comprises the first NAS message and the second network slice identifier, the first NAS message comprises the second network slice identifier, and the first NAS message is used to instruct the terminal device to initiate a network slice reselection process
However, in the same field of endeavor Djordjevic teaches, sending, by the network node, a fourth message to the first core-network node, wherein the fourth message comprises the first network slice identifier (NPL; Source gNB sends handover request message ...to the target gNB. The message contains slice type or ID related to each PDU session ) (See fig 4); and
receiving, by the network node, a fourth response message sent by the first core- network node, wherein the fourth response message comprises the first NAS message and the second network slice identifier, the first NAS message comprises the second network slice identifier (NPL; Target gNB may select the RAN slice different from source gNB  for the UE and response to the source gNB), and the first NAS message is used to instruct the terminal device to initiate a network slice reselection process (NPL; page 4, NGC(Ng Core) may select the RAN slice different from source gNB for the UE. NGC may select the RAN slice different from source gNB for the UE. NGC sends handover request message to the target gNB via NG-C interface. The message may carry the new slice type or ID of each PDU session for the UE", wherein the "Xn handover request acknowledge" is a "NAS message) (See fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416    


/AJIT PATEL/             Primary Examiner, Art Unit 2416